     Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 1 of 21 Page ID #:16895




 1    Michael John Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
      17 Corporate Plaza, Suite 254
 3    Newport Beach, California 92660
      Tel (949) 481-4900
 4    Fax (949) 497-6753
 5    Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10     UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS
11                 Plaintiff,                        JOINT REPORT OF DEFENDANT
12                        v.                         AND THE PRIVILEGE REVIEW
                                                     TEAM RE SEARCH OF SERVERS FOR
13     MICHAEL JOHN AVENATTI,                        FINANCIAL DATA
14                 Defendant.
15
16
17
            Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
18
      advisory counsel of record, H. Dean Steward, and the Privilege Review Team, by and
19
      through Assistant U.S. Attorney Patrick Fitzgerald, hereby file their Joint Report re
20
      Search of Servers for Financial Data.
21
22
23
24
25
26
27
28
     Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 2 of 21 Page ID #:16896




 1          On August 15, 2021, Mr. Avenatti filed a Notice of Motion and Motion to Dismiss
 2    the Case or In the Alternative Motion for Mistrial due to the Government’s (1) Failure to
 3    Produce Information as Required by Rule 16, Brady, Giglio, and (2) Contempt of this
 4    Court’s January 25, 2021 Order. This motion was brought as a result of the
 5    government’s alleged failure to produce the Tabs and complete QuickBooks data from
 6    the Eagan Avenatti, LLP servers. [Dkt. 705.] In preparation for the hearing on this
 7    motion, the Court ordered:
 8
            “Obviously the Tabs issue is an important one, and I would like Mr.
 9          Fitzgerald here or his designee or whoever is heading up the taint team. I want
10          to know whether the Tabs data is in the materials that the taint team holds.
            The present record would seem to indicate that no inquiry has been made of
11          the taint team with respect to the Tabs data.”
12          See, e.g., Trial Tr. (8/19/21, Vol. 1) p. 23.
13
14          On August 20, 2021, the Court held a hearing on the matter with AUSA Patrick
15    Fitzgerald, head of the Privilege Review Team (the “PRT”), present. At the conclusion
16    of the hearing, the Court ordered the PRT to cooperate with the defense over the
17    weekend in order to allow for searches for financial information to be conducted on the
18    Eagan Avenatti, LLP (“EA”) servers.
19          Following the hearing on Friday, the defense immediately secured the services of
20    forensic expert Mr. Ernest Koeberlein. A copy of his CV is attached hereto as Exhibit A.
21    That same day, Mr. Fitzgerald began coordinating with IRS-CID Special Agent Nshan
22    Tashchyan to ensure that the servers would be available for inspection over the weekend.
23          During the afternoon and evening of Friday and throughout the day on Saturday,
24    the PRT and the defense cooperated in an effort to carry out the directives of the Court.
25    On Sunday at 10 a.m., the parties met at the U.S. Attorney’s Office in downtown Los
26    Angeles for approximately two hours the purposes of inspecting and searching the
27    servers, which had been set-up for use as a windows interface. The defendant was
28
     Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 3 of 21 Page ID #:16897




 1    present with his advisory counsel, paralegal and Mr. Koeberlein. Mr. Fitzgerald was
 2    present with Mr. Tashchyan. This review showed the existence of the Tabs program on
 3    the servers, but the parties were not able to access the program due to a password issue.
 4    Further, because the PRT’s forensic copies of the servers were not yet readily searchable,
 5    it was not possible to search for the actual financial data (i.e. the Tabs cost data). At the
 6    conclusion of the meeting, it was agreed that the forensic copies of the servers would
 7    need to be searched for the data1 and a parallel effort would be made to acquire the
 8    password for the program itself so that the data could ultimately be viewed once located.
 9    In the interest of time, the PRT reached out to Mr. Joseph Varani from the DOJ
10    computer lab in Washington, D.C. because Mr. Varani had previously testified at trial
11    that he had created searchable forensic copies years prior.
12            Subsequent to the meeting, Mr. Fitzgerald contacted Mr. Varani, who informed
13    Mr. Fitzgerald that he believed he still had searchable forensic copies and could assist.
14    The defense provided a list of file names and extensions that had been obtained from
15    Tabs and QuickBooks and are likely to hold the financial data. Further, the defense
16    arranged to purchase a new Tabs software license so that once the data was located, it
17    can be analyzed.
18            At approximately 8:00 a.m. this morning, Mr. Varani was able to locate a Tabs
19    password in another file. This password was successful and it is now confirmed that
20    there is Tabs financial data on the servers.
21            The defense is expected to acquire some of the data this afternoon in Los Angeles
22    and is also awaiting the results of Mr. Varani’s other searches for Tabs and QuickBooks
23    data files.
24            Finally, during the review of the servers on Sunday, a November 2018
25    QuickBooks file was located that the defense believed did not appear to have been
26    1
          A telephonic hearing was held with the Court on Sunday relating to this issue.
27
                                                     2
28
     Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 4 of 21 Page ID #:16898




 1    previously produced. It now appears this file was previously produced. However, the
 2    defense believes it was never given to Mr. Drum. The defense is still attempting to
 3    confirm the facts surrounding this file, its possible production and use.
 4
       Dated: August 23, 2021                    Respectfully submitted,
 5
 6                                              /s/ Michael J. Avenatti
 7                                              Defendant
                                                MICHAEL JOHN AVENATTI
 8
 9
       Dated: August 23, 2021                    Respectfully submitted,
10

11                                              /s/ Patrick Fitzgerald
12                                              Assistant United States Attorney
                                                Privilege Review Team
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                                   3
28
     Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 5 of 21 Page ID #:16899




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
                                     EXHIBIT A
28
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 6 of 21 Page ID #:16900
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550




                             Curriculum Vitae of Ernest J. Koeberlein
 Expertise Summary
  Call Detail Records / Cell Site Location Analysis                    Cell Phone / Mobile Device Forensics
  Computer Forensics                                                   Google Location Services Mapping
  Vehicle Infotainment / Navigation Systems                            GPS Technology & Mapping
  Surveillance Video DVR Preservation & Recovery                       Certified Telecommunications Subject Matter Expert

 Work Experience
  NASA / Jet Propulsion Laboratory (JPL)                               Employee / Contractor                       1985 - 2015
  Raytheon: Mission & Operations Services / DSIO                       Chief of IT Security                        2006 - 2015
  ITT Technical Institute: School of Criminal Justice                  Adjunct Instructor: Computer Forensics      2011 - 2012
  IncidentResponse.us                                                  CEO & Senior Digital Forensic Examiner      2008 - Present

 College Education
  Bachelors of Science: Majoring in Physics                            Allegheny College                           1989
  Masters of Arts in Criminal Justice: Majoring in Digital Forensics   DeSales University                          2011
           GPA 4.0: Top of class
                 National Criminal Justice Honors


 Pre-Qualified Appointments
  County of Los Angeles Superior Court Panel of Expert Witnesses
              Computer Forensics                   Cell Phone Forensics                     GPS Mapping & Analysis

 Qualified As Expert Witness At
  United States District Court: Central District of California
  State of California, State Personnel Board
  Superior Court of California, County of Los Angeles
              Clara Shortridge Foltz Criminal Justice Center           Compton Courthouse
              Inglewood Courthouse                                     Pomona Courthouse
              Torrance Courthouse                                      Van Nuys Courthouse
              Eastlake Juvenile Court
  Superior Court of California, County of Orange
            Santa Ana Courthouse
  Superior Court of California, County of Riverside
            Indio Courthouse
            Riverside Hall of Justice
  Superior Court of California, County of San Bernardino
            San Bernardino Justice Center
            Rancho Cucamonga District Court

 Certification & Licenses Summary
 (For more details see Certification & Licenses Detail section)
   EnCase Certified Examiner (EnCE)                                Certified Computer Examiner (CCE)
   Certified Information Systems Security Professional (CISSP)     CompTIA Security+ Certification
   California Private Investigator License (CA PI #27470)          Computer Hacking Forensic Investigator (CHFI)
   Certified Cellebrite Mobile Phone Forensic Investigator         EC-Council Certified Ethical Hacker (CEH)
   Mobile Phone Seizure Certification                              Certified Cellebrite Advanced Smart Phone Forensic Investigator
   Cellebrite Certified Logical Operator (CCLO)                    Blackthorn / GPS Certification
   Cellebrite Certified Physical Analyst (CCPA)                    Certified BlackLight Examiner (CBE)
   GIAC Certified Forensic Examiner (GCFE)                         X1 Social Discovery
   Vehicle Forensics Certification (iVe)                           DVR Examiner Certified User
   Cellebrite Drone Data Analysis                                  NW3C Certified Cyber Crime Examiner
   FAA Part 107 Licensed sUAS Pilot                                Celebrite Certified Operator (CCO)
   Certified Telecommunications Network Specialist (CTNS)          Certified Wireless Analyst (CWA)


                                    C u r r i c u l u m V i t a e P a g e 1 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 7 of 21 Page ID #:16901
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

  Certified Forensic Explorer Examiner                          NW3C Certified Cyber Crime Examiner
  NW3C Certified Cyber Crime Investigator (3CI)                 Certified VoIP Analyst (CVA)
  Certified Telecommunications Analyst (CTA)                    Certified Telecommunications Subject Matter Expert (CTSME)
  Certified Vehicle System Forensic Technician (CVST)           Certified Vehicle System Forensic Examiner (CVSE)



 Professional Memberships, Organizations, & Task Forces Summary
  Los Angeles FBI Citizens’ Academy Alumni Association
  Federal Bureau of Investigation Infragard
  United States Secret Service/Department of Homeland Security: Electronic Crime Task Force, Los Angeles
  United States Secret Service/Department of Homeland Security: Los Angeles Cyber Fraud Task Force
  International Association of Computer Investigative Specialists (IACIS)
  International Association of Computer Investigative Specialists (IACIS) Research and Development Subcommittee
  International Society of Forensic Computer Examiners (ISFCE)
  Institute of Electrical and Electronics Engineers (IEEE)
  IEEE - Aerospace and Electronic Systems Society
  IEEE - Antennas and Propagation Society
  IEEE – Computer Society
  IEEE – Vehicular Technology Society
  IEEE – Standards Association (IEEE-SA)
  ASTM International: Committee E30 on Forensic Sciences
  ASTM International: Subcommittee E30.12 – Digital and Multimedia Evidence
  International Information Systems Security Certification Consortium (ISC)2
  Espionage Research Institute International (ERII)
  Association of Court Panel Investigators
  California Attorneys for Criminal Justice (CACJ)
  National Defender Investigator Association (NDIA)
  International Association of Cyber & Economic Crime Professionals (IACECP)
  National Association of Criminal Defense Lawyers
  The Association of Digital Forensics, Security, and Law (ADFSL)
        National Criminal Justice Honors Society
  Association of Certified Fraud Examiners (ACFE)
  Criminal Courts Bar Association
  International Crime Scene Investigators Association
  American Bar Association
  Los Angeles County Bar Association
  San Bernardino County Bar Association
  Armed Forces Communications & Electronic Association (AFCEA)
  Law Enforcement and Emergency Services Video Association International, Inc. (LEVA)
  Airborne Law Enforcement Association (ALEA)
  Federal Bar Association



 Digital Forensic Related Training/Seminars
  Vehicle System Forensics Course (refresher)                                                     2021        40 hours
  How to Write a Bulletproof Expert Witness Report                                                2020        14 hours
  How to Be An Effective Expert Witness                                                           2020        14 hours
  Forensic Analysis and Authentication of Digital Images: National Center for Media Forensics     2020        16 hours
  Video Evidence Training Symposium                                                               2020        16 hours
  Techno Security & Digital Forensics Conference: San Diego, CA                                   2020        24 hours
  GPS Operation for Engineers & Technical Professionals                                           2019        32 hours
  Myth & Realities of Cell Site Coverage Areas by Hawk Analytics                                  2019        2 hours
  MPLS and Carrier Networks                                                                       2019        8 hours
  IP Networks, Routers and Addresses                                                              2019        8 hours
  Ethernet, LANs and VLANs                                                                        2019        8 hours
  The OSI Layers and Protocol Stacks                                                              2019        8 hours
  Wireless Telecommunications                                                                     2019        8 hours
  POTS and The PSTN                                                                               2019        8 hours
  Cellebrite Certified Operator / Physical Analyst (refresh)                                      2019        40 hours
  Forensic Explorer Certified Examiner Certification Class (refresh)                              2018        32 hours
  Vehicle Forensics & iVe Certification (refresh)                                                 2018        40 hours
  Cellebrite Drone Data Analysis (CDDA) Course                                                    2018        24 hours
  Techno Security & Digital Forensics Conference (San Antonio)                                    2018        24 hours
  Advanced Mobile Forensic Analysis with Python                                                   2018        40 hours



                                  C u r r i c u l u m V i t a e P a g e 2 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 8 of 21 Page ID #:16902
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

  2nd Annual Cellebrite Americas User Forum                                                        2018   8 hours
  Paraben Forensic Innovations Conference                                                          2018   24 hours
  Part 107 Test Prep: Dart Drones                                                                  2018   8 hours
  Drone Pilot Training: Dart Drones                                                                2018   8 hours
  Scientific Working Group on Digital Forensics/SWGDE (New Brunswick)                              2018   32 hours
  Complete Forensic Video Acquisition and Processing                                               2018   40 hours
  Forensic Explorer Certified Examiner Certification Class                                         2018   32 hours
  Python for Advanced Mobile Forensic Analysis                                                     2018   40 hours
  Scientific Working Group on Digital Forensics/SWGDE (Houston)                                    2018   32 hours
  DVR Examiner User Certification                                                                  2017   24 hours
  Preparing for Lab Accreditation                                                                  2017   36 hours
  Scientific Working Group on Digital Forensics/SWGDE (UCLA)                                       2017   8 hours
  GeoTime Call Detail Records Processing Training                                                  2017   8 hours
  Real Time Cell Phone Investigations                                                              2017   16 hours
  OCDLA / CACJ Criminal Justice Seminar                                                            2017   8 hours
  OCDLA / CACJ Criminal Justice Seminar                                                            2016   8 hours
  Enfuse Conference 2016                                                                           2016   20 hours
  SANS FOR585:Advanced Smartphone Forensics                                                        2015   36 hours
  CEIC Conference 2015                                                                             2015   20 hours
  Cell Data and Mapping-Police Technical @ WSIN                                                    2015   16 hours
  GetData Forensics: Forensic Explorer Examiner                                                    2015   24 hours
  Mobile Forensics World 2014                                                                      2014   36 hours
  SANS FOR518: Mac Forensic Analysis                                                               2014   36 hours
  Vehicle Forensics & iVe Certification                                                            2014   24 hours
  SANS FOR408: Windows Forensic Analysis                                                           2014   36 hours
  BlackLight Tool Training (Mac OSX/iOS)                                                           2014   16 hours
  Cellebrite Mobile Device Examiner (CCLO/CCPA) Course                                             2014   24 hours
  GPS Forensics                                                                                    2014   24 hours
  2014 PICA Annual Education Conference                                                            2014   16 hours
  Cell Call Detail Record Analysis & Cell Tower Mapping                                            2013   16 hours
  Cellebrite Advanced Smart Phone Extraction                                                       2013   32 hours
  Open Source Intelligence Training                                                                2012   8 hours
  Cellebrite Logical and Physical Cell Phone Extraction                                            2012   40 hours
  Graduate Class Forensic Science & the Courtroom                                                  2011   12 weeks
  Graduate Class Computer Hacking Forensic Investigation                                           2011   12 weeks
  Graduate Class Hacking Countermeasures & Techniques                                              2011   12 weeks
  Graduate Class Advanced Topics in Digital Forensics                                              2011   12 weeks
  Graduate Class Issues in Criminal Law, Procedure, Justice                                        2011   24 weeks
  Graduate Class Ethical Hacking Techniques                                                        2011   12 weeks
  Graduate Class Computer Forensics                                                                2010   18 weeks
  Information Systems Security Review Training                                                     2010   70 hours
  Graduate Class Network Forensics                                                                 2010   12 weeks
  GSI/Encase: Computer Forensics 1                                                                 2009   32 hours
  GSI/Encase: Advanced Computer Forensics                                                          2009   32 hours
  GSI/Encase: Network Intrusion Investigations                                                     2009   32 hours
  GSI/Encase: Field Intelligence Network Forensics                                                 2009   32 hours
  GSI/Encase: Computer Forensics 2                                                                 2009   32 hours
  GSI/Encase: Advanced Internet Examinations                                                       2009   32 hours
  GSI/Encase: EnScript Programming                                                                 2009   32 hours
  GSI/Encase: EnCE Prep                                                                            2009   24 hours




 FBI / Infragard Training
  FBI Citizens Academy: Class of 2011
  FBI Joint Regional Intelligence Center – Pre Incident Indicators
  FBI Joint Regional Intelligence Center Liaison Officer Training
  FBI/Orange County Sheriff’s – Passive Interview & Deception Detection
  FBI/Naval Postgraduate School - Center for Asymmetric Warfare Cyber Attack & Security Exercise



 Career Related Awards
  SAN’s Lethal Forensicators Unit Coin




                                  C u r r i c u l u m V i t a e P a g e 3 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 9 of 21 Page ID #:16903
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

     “The Coin, Round Metal Object (RMO), is designed to be awarded to those who demonstrate exceptional talent, contributions,
  or helps to lead in the digital forensics profession and community. The Coin is meant to be an honor to receive it; it is also
  intended to be rare. Those who join the Lethal Forensicators Unit will have all privileges and recognition”

  NASA Class 1 New Technology Disclosure Award
  Voyager 2 Project Neptune Encounter Mission Award
  NASA Achievement Award: Voyager Flight Team, Neptune Encounter
  NASA Achievement Award: Multimission Operations System Office Support Team
  NASA Achievement Award: Voyager Flight Team, Uranus Encounter
  NASA Achievement Award: Ulysses Mission Design and Ops Engineering Team
  Raytheon: Outstanding Performance Contribution Award (7 times)
  Raytheon: Security Technology Award (2 times)
  Raytheon: Extraordinary Contribution Award (5 times)



 Digital Forensics Awareness Training Given To:
  Los Angeles County Association of Court Panel Investigators                                                   2014
  California Association of Licensed Investigators, Riverside County District                                   2014
  The Law Offices of the Los Angeles County Public Defender: Compton                                            2015
  The Law Offices of the Los Angeles County Public Defender Investigators                                       2015
  The Law Offices of the Los Angeles County Public Defender: Norwalk                                            2017
  The Law Offices of the Los Angeles County Public Defender: CCB                                                2017
  The Law Offices of the Los Angeles County Public Defender: Airport                                            2017
  The Beverly Hills Bar Association, Family Law Section, Study Group                                            2018
  The Law Offices of the Los Angeles County Public Defender: Compton                                            2018
  The Law Offices of the Los Angeles County Public Defender: Metropolitan                                       2019
  The Law Offices of the Los Angeles County Public Defender: Metropolitan                                       2020



 Security DVR DVR Recovery Awareness Training Given To:
  High Tech Crime Investigators Association (HTCIA): Southern California Chapter                                2019



 Continuing Education, Seminars, Workshops type Training
  Examining GPS Devices Using EnCase / Guidance Software Inc.
  File Recovery using Hash Block Map Analysis / Guidance Software Inc.
  Protecting Your Assets in a Virtual Culture / FBI / University of Southern California
  Understanding Assets and the Virtual Culture / Dr. Blaine Burnham / USC
  Cross-Examining Expert Witnesses / Traci Owens
  Using Technology in the Courtroom / Cris Arguedas & Chris Ritter
  NAS & the State of Scientific Evidence / Professor Edward Imwinkelried
  Analyzing Audio & Video Evidence / James Griffin
  Case Study: State v Fausto: Bias & Uncertainty in the Quest for Justice / Ted Vosk
  Cellular Phone Evidence: Data Extraction & Documentation/ Det. Cindy Murphy
  Decoding Windows Prefetch / James Habben / Guidance Software Inc.
  Email Investigations with EnCase v7 / Manfred Hatzesberger / GSI
  The Attorney / Private Investigator Relationship / David Queen, Esq.
  Computer Forensics: A Criminal Defense Perspective / Kevin Ripa
  Evaluating and Challenging Forensic Identification Evidence / Professor M. Saks
  Ares and Lime Pro Peer to Peer File Sharing Software Analysis
  Ubiquity Forensics – Your iCloud and You
  Trademark Infringement and Piracy/ Kris Buckner
  Using the Web to Investigate Government Experts / Richard Demarest, JD
  Windows 8 Forensic Artifacts / Guidance Software Inc.
  The Scientific Method: Defending Your Case with Superior Science / Andrea Roth
  Internet & Mobile Forensics with Internet Evidence Finder / Jad Saliba
  Vehicle Infotainment Systems and the Data They Store / Ben LeMere
  Admissibility: Getting Defense Science to the Jury / Judge Roderick Kennedy
  Cognitive Bias / William C. Thompson
  Protecting Proprietary Information / Raytheon Company
  Mac Essentials and the HFS+ File System / Sarah Edwards / SANS Institute
  OSX Advanced Analysis Topics / Hal Pomeranz / SANS Institute
  Windows Digital Forensics and Advanced Data Triage
  Email Forensics


                                    C u r r i c u l u m V i t a e P a g e 4 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 10 of 21 Page ID #:16904
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

  Web Browser Forensics
  Legal and Technology Developments
  Anti-Anti-Forensics in Action / SANS Institute
  Intellectual Property Theft: Tracking the Bits and Bytes
  New Advances in Digital Forensics
  Writing Expert Reports and Providing Expert Testimony
  Integrating GPS Analysis into Digital Investigations
  United States Secret Service: Electronic Crime Task Force Quarterly Meeting 2017.1
  Cybersecurity and the Internet of Things (IoT) / Ernst Young
  Artifacts in the Cloud and the Impact on Forensics / Tayfun Uzun
  From Intake to Court: Using Case Management to Stay on Track
  Issues trending in algorithms, computer code and IP law in the Crim Justice System
  Live Memory Forensics/ High Technology Crime Investigation Association
  EnCase v7 Evidence Processor / Guidance Software Inc.
  Security for Critical Infrastructure and Other Federated Systems / Dr. B Clifford / USC
  Carpe Datum… Seize the Data: Computer Forensics Evidence / Rick Albee
  Investigating Crime Labs / Jennifer Friedman
  Effective Use of Data Forensics / Aaron Hughes
  Using Online Technology in Your Investigation / William Gallagher
  Finding, Funding, and Using an Expert / Steve Benjamin
  Investigating the Government’s Forensic Investigation / Dr. Federic Whitehurst
  Collection and Analysis of RAM / Michael Webber / BitSec Global Forensics
  Corporate Investigations / Jimmy Doyle / VP, Corporate Investigations, Prudential
  Big Brother Forensics / Chad Tilbury / SANS Computer Forensics & e-Discovery
  Cellular Forensics: People, Rumors, and the Actual Facts / Kevin Ripa
  Pre-Trial Hearings & Discovery to set the stage for Persuasive Use of Experts
  Crossing the State’s Expert: Reasonable Doubt with a Well-Crafted Cross
  Windows ShellBag Forensics in Depth
  The Battle for iCloud: Over-the-Air Forensics vs. Apple’s Two-Factor Authentication
  The Lessons of Science: What Lawyers and Judges need to know / Alan Gold
  Going Behind the Lab Report & into the Lab: What Labs Don’t Want You to Know
  Forensic Audio & Video Enhancement / Doug Carner
  Comprehensive & Comprehensible Discovery for a Scientific Defense / Lauri Traub
  Dealing With Persistent Smartphone Forensic Challenges / Ronen Engler / Cellebrite
  Preparing to Testify About Mobile Evidence in Court / Buddy Tidwell
  The Ethics of Dealing with Experts / Marty Pinales & Scott Bresler
  Preparing Your Jury for Science: Voir Dire and the New ABA Standards / Lisa Wayne
  Export Controls: Military Products (ITAR) / Raytheon Company
  OSX User, System, and Local Domain File Analysis / Sarah Edwards / SANS Institute
  iOS Forensics / Domenica Crognale / SANS Institute
  Registry and USB Device Analysis
  Windows Artifact and Log File Analysis
  Advanced Skip Tracing Tools
  Audio / Video Enhancement Workshop
  Filesystem Journaling Forensics
  The Design and Characteristics of Location Reporting Technologies
  Convergence Forensics: Leveraging Multiple Skills to Analyze Evidence
  Cloud Collections
  Forensic Analysis of CCTV DVRs
  Lessons Learned from Incident Response / Ernst & Young
  US v. Roman Seleznev USSS Case Study / United States Secret Service – Electronic Crimes Task Force
  Drone Forensics 101: Extracting & Examining Data from Drones
  Pushing the cloud: Issues trending with Government Malware, location privacy, social media / Hanni Fakhoury
  Recent Developments & Emerging Issues in Electronic Search and Seizure / Honorable Bronson James
  Challenges and Changes in the User of Digital Evidence / Cellebrite
  Access Digital Evidence Faster using Emergency Download Mode / Cellebrite
  25 Steps to Launch Drones in Public Safety
  An Introduction to Part 107 and Preparing for the Exam
  Cryptocurrency Investigations / United States Secret Service – Electronic Crimes Task Force
  Recent Developments in Electronic Evidence Investigations / United States Secret Service – Electronic Crimes Task Force
  PFIC Conference IoT Forensics Panel
  Using Paraben’s E3 with Python, Chet Hosmer, Python Forensics
  Map All The Things: Geolocation for Mobile-Forensics Practitioners, Kim Thomson, H-11
  IoT Data on Integrating Hubs, Amber Schroader, Paraben
  Automating Packet Analysis with Python, Joe McManus, University of Colorado at Boulder
  Accessing MaliciousUSB Devices, James Habben, Verizon VTRAC



                                  C u r r i c u l u m V i t a e P a g e 5 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 11 of 21 Page ID #:16905
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

  Critical change to Mac & iOS devices that investigators need to know, Derrick Donnelly, BlackBag Technologies
  IoT Wireless Network Forensics, Michael Raggo, 802 Secure Inc.
  Damaged Device Forensics, David Rathbone, VTO Labs
  The Business Challenges in Digital Forensics, Andy Cobb, One Source Discovery
  Apple File System Imagin & Analysis Considerations for Forensic Examiners, Sumuri LLC
  New Threats from Above: A look at How Unmanned Aerial Vehicles (UAV) are being utilized in Crimes, Cellebrite
  Traces from the Cloud: Forensic Analysis of Cloud Storage, Digital Intelligence
  Drone Data Extraction, Decoding, Analysis. What happens when a UAV is involved in your Investigation, Oxygen
  Wi-Fi Reconnaissance and Investigations: How to be a Superhero with X-ray vision, Duff & Phelps
  Mobile Acquisition Uncovered: The Past, Present, and Future of Mobile Device Investigations, Magnet Forensics
  “Shh… Alexa is Listening” A security look at Voice-Based Assistants, VATG Inc.
  Acquiring Data of the Internet of Things, VTO Labs
  Carpenter vs. USA: Impacts to Historical Call Detail Records, Honorable Mark J. McGinnis
  Myths and Realities of Cell Site Coverage, Hawk Analytic
  Call Detail Records: Best Practices for Legal Requests
  Berla iVe Live Community Hangout (December 2019)
  Gas Pump Skimming: Anatomy of the Scheme
  Berla iVe Live Community Hangout (January 2020)
  National White Collar Crime Center: Gas Pump Skimming
  National White Collar Crime Center: What Might Your Forensic Acquisitions Be Hiding?
  Berla iVe Live Community Hangout (February 2020)
  National White Collar Crime Center: Checkm8 & CheckRa1n: New Tools for iOS Extractions
  Collection, Preservation, and Analysis of Digital Video Evidence
  Tips and Tricks with Blacklight 2019R3
  Cloud data methods for capture
  macOS Forensic Artifacts and Techniques that are Essential for Mac Investigatinos
  New Data Types in eDiscovery & Forensics
  A Forensic Look at Windows 10 Timeline Using SQL Queries to Exploit the Data
  Fake or Genuine? Forensically Authenticating Emails
  Macquisition Triage and Live Collection
  Digital Evidence from Social Networking Sites & Smartphone Apps
  Digital Video Evidence: The Quest for Accuracy and Competence
  CCleaner – Is this tool the end of Forensic Investigations As We Know it?
  Investigating Fake Digital Photos
  Berla iVe Live Community Hangout (March 2020)
  Berla iVe Vehicle Forensics Essentials Series: Series Introductions
  National White Collar Crime Center: Legal and Investigative Implications of Emojis
  BlackBag Technologies: "Ask the Experts: A Deep Dive into Keychain and Spotlight Artifacts"
  Berla iVe Vehicle Forensics Essentials Series: System Identification
  National White Collar Crime Center: Surviving and Thriving in the Court Room
  Berla iVe Vehicle Forensics Essentials Series: Acquisition Overview
  Berla iVe Vehicle Forensics Essentials Series: Analysis Overview
  Hawk Analytics: Tower Dumps: 3 Analysis Methods to Add Value to your Case
  Berla iVe Vehicle Forensics Essentials Series: Analysis Workflows
  Berla iVe Live Community Hangout (April 2020)
  Hawk Analytics: Carrier Breakdown: Sprint
  Berla iVe Vehicle Forensics Essentials Series: Analysis of Event Data
  Berla iVe Vehicle Forensics Essentials Series: Understanding Vehicle Networks
  Berla iVe Live Community Hangout (May 2020)
  Berla iVe Live Community Hangout (June 2020)
  Hawk Analytics: Carrier Breakdown: Verizon
  Calculating Accurate Timing from Video
  Conducting a Video-Centric Investigation
  DVR Evidence Recovery – The Good, the Gad, the Ugly
  Legal Issues and Trends Related to Video Admissibility
  More than Meets the Eye
  Digital Evidence in Criminal Cases before the U.S. Courts of Appeal: Trends and Issues for Consideration
  Physical Acquisition and Analysis of T2 Protected Macs
  What Digital Breadcrumbs Are You Broadcasting
  Hawk Analytics: Carrier Breakdown: T-Mobile
  FBI: Cyber Threats: Not If, But When
  NACDL: When the Government Uses Social Media to Prosecute Your Client
  US Secret Service Cyber Fraud Task Force: Western Regional Quarterly Meeting: Aug 2020
  Berla iVe Live Community Hangout (August 2020)
  Hawk Analytics: Carrier Breakdown: AT&T
  SANS: How to Correctly Interpret Evidence from Smartphone Data



                                  C u r r i c u l u m V i t a e P a g e 6 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 12 of 21 Page ID #:16906
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

  Berla iVe Release Webinar (September 2020)
  Berla iVe Live Community Hangout (September 2020)
  Exploring New Features with BlackLight 10.2
  Berla iVe v3.1 Release Webinar
  Modeling and Simulation of 5G Antenna System Innovations
  NW3C Spotlight – Forensic Goldmine in iOS and macOS
  Hawk Analytics: Best Practices for Call Detail Record Testimony
  Ensure 5G Systems Integrity by Using Multiphysics Analysis of Chips, Packages and Systems
  Cellebrite: I Beg to DFIR – If you can’t extract it, capture it
  More than a Makeover: MacQuisition is now Digital Collector
  Berla iVe Live Community Hangout (December 2020)
  Linux Forensics and Why It’s Important
  Hemisphere & Stingray Devices
  Forensics in Peer-to-Peer Sharing and Associated Litigation Challenges
  GPS & Cellphones
  Cell Towers: The Science & The Law
  A Lawyer's Guide To Understanding Mobile Forensics
  Body-Worn & Squad Car Cameras: Attacking the Tech and Use in Motions to Suppress
  Practical and Tactical Tips for Using Technology to Improve Your Cross-Examination
  Cross-Examination of the State's Expert in GPS Cases
  Berla iVe Live Community Hangout (January 2021)
  NW3C Webinar: Future of Preserving Digital Forensics
  Berla iVe Live Community Hangout (February 2021)
  Berla iVe Live Community Hangout (March 2021)
  Video Investigation Units – How the Media is Leveraging Open Source Intelligence to Conduct Forensic Video Examinations
  Civilian Oversight: The Influence of Video on Public Perception
  Video Examination and Admissibility in the Courtroom – Are you an Expert?
  Fusion of 3D Technologies and Imagery
  Advancements in Technology for Calculating Speeds
  From Expert to Expert Witness – A Defense Attorney’s Perspective
  Defending Against Recent Challenges to Video Evidence
  Fast Forward: Emerging Trends in Video Evidence
  The Importance of Using the Correct Cell Site List
  How Forensic Analysts Depart from Science
  2021 Video Evidence Training Symposium Hands-On Workshop
  Berla iVe Live Community Hangout (April 2021)
  Berla iVe Release Webinar (May 2021)
  United States Secret Service – San Francisco Field Office Cyber Fraud Task Force (SF – CFTF)
      Advanced Persistent Threats: Lessons Learned from the SolarWinds and Microsoft Exchange Server Cyber Incidents
  USSS-CFTF - Spies, Soldiers and Hackers – National Security Threats to the United States
  USSS-CFTF - Defending Our Environment from Advanced Persistent Threat Actors
  USSS-CFTF - Ransomware Investigations and Actionable Intelligence
  MW3C: Future of Preserving Digital Evidence
  Myths and Realities of Cell Site Coverage Areas (2021)
  MW3C Webinar: SQL Survival Series: Part II
  Ransomware - Do You Pay It Or Not? - Experts debate the costs and ethics surrounding ransomware payments
  Berla iVe Release Webinar (June 2021)
  NW3C Webinar: Gain a Deeper Understanding of Digital Video Files
  MW3C Webinar: Human Trafficking 101: A Primer for Prosecutors and Investigators
  Berla iVe Release Webinar (July 2021)



 Expertise Details
  Call Detail Records / Cell Site Analysis
          Call Detail Record analysis in the criminal justice system provide a wealth of information that can help to identify
          suspects, in that they can reveal details as to an individual’s relationships with associates, communication and behavior
          patterns, and even location data that can establish the approximate whereabouts of an individual (or at least their
          phone) during the beginning and possibly the end of the call.

  Cell Phone / Mobile Device Forensics
          Cell phone and mobile device forensics is a branch of digital forensics relating to recovery of digital evidence or data
          from a mobile device under forensically sound conditions. Mobile devices can be used to save several types of personal
          information such as contacts, photos, notes, SMS and MMS messages, etc. Smartphones may additionally contain
          video, email, web browsing information, location information, and social networking messages and contacts. As mobile
          device technology advances, the amount and types of data that can be found on a mobile device is constantly



                                   C u r r i c u l u m V i t a e P a g e 7 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 13 of 21 Page ID #:16907
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

           increasing. Evidence that can be potentially recovered from a mobile phone may come from several different sources,
           including handset memory, SIM card, and attached memory cards such as SD cards.

  Computer Forensics
        Computer forensics is a branch of forensic science which deals with the application of investigative analysis techniques
        oncomputers in order to retrieve and preserve evidence in a way that is legally admissible. This means that a major
        aspect of the science of computer forensics lies in the ability of the forensics expert to present findings in a way that is
        acceptable and usable by a court of law. The goal of computer forensics is the performance of a structured investigation
        on a computing device to find out either what happened or who was responsible for what happened, while at the same
        time maintaining a properly documented chain of evidence in a formal report.

  Google Location Services Mapping
         Android tablets and mobile phones have the ability to report the device’s location to online services, usually with high
         accuracy if the device has GPS capability turned on. Knowing your location, and tracking your location history is very
         important to many android applications. For example, a weather widget on your home screen would be more useful if it
         displayed the weather in your current location, rather than in a pre-set home location. Google Location History, if turned
         on, tracks the device’s location, sometimes at a minute by minute rate, with the best location measurements made from
         either GPS, known wireless access points, or cell towers in the vicinity. This data is then stored indefinitely on Google
         servers, and can be downloaded and analyzed.

  Vehicle Infotainment / Navigation Systems
           With the proper training, certain digital forensic tools and techniques can be used to perform logical and/or physical
           acquisitions and analysis of a vehicle’s infotainment and telematics system. We can acquire user data from vehicles,
           and analyze the vast amount of data such as recent destinations, favorite locations, call logs, contact lists, SMS
           messages, etc., and even the navigation history of everywhere the vehicle has been (depending upon make and model
           of vehicle). Many systems record events such as when and where a vehicle’s lights are turned on, which doors are
           opened and closed at specific locations, and even where the vehicle is when Bluetooth devices connect. The tools
           involved interface directly with vehicle systems via specially designed hardware.

  GPS Mapping
        GPS is defined as “A system of radio-emitting and -receiving satellites used for determining positions on the earth. The
        orbiting satellites transmit signals that allow a GPS receiver anywhere on earth to calculate its own location through
        trilateration. GPS is incorporated in many of our daily objects and serve many purposes in our daily navigation. Drivers
        use GPS when navigating streets, pedestrians use GPS on mobile devices to navigate walking paths, and GPS devices
        are being used to monitor human and animal movement. With this data, we can create customizable maps and profiles
        from GPS data from various devices. Input can be in the form of driving routes, street addresses, or simple GPS
        coordinates from varying sources such as ankle bracelets, GPS tracking devices, vehicle navigation systems, EXIF data
        embedded in camera images, social media location metadata, cell phone location data, etc. When used by skilled
        professionals, GPS provides mapping data of the highest potential accuracy.

  Surveillance Video DVR Preservation & Recovery
           Surveillance Video DVR Preservation & Recoveryis a common misconception that once a digital DVR system as “rolled
           over”, old data cannot be recovered. Even when the security DVR says the data you are looking for isn’t there, it very
           well could be. It is true though that traditional computer forensic techniques can fall short with CCTV DVR systems due
           to the proprietary filesystems and data used. The processes that we use for acquiring video and metadata from CCTV
           DVRs is a forensically sound manner in the field or in the lab. We can bypass DVR passwords and archaic menus to
           quickly extract evidence directly from the DVR hard drive. Even if the DVR was toasted in a fire, or destroyed by a
           subject, if the hard drive works, our process can recover the data. Using traditional methods to export video can take
           days, if not weeks on some systems. By bypassing the operating system, our process allows us to accomplish the same
           (and potentially much more) in a matter of hours, not days.




 Certifications Details
  Certified Vehicle System Forensic Examiner                                                          CVSE         2021 - recert
           This comprehensive certification requires demonstrated proficiency in the analysis and
           understanding of vehicle data utilizing the iVe Software.
  Certified Vehicle System Forensic Technician                                                        CVST         2021 - recert
           This certification requires demonstrated proficiency in the acquisition of vehicle data
           utilizing the iVe Hardware Kit.
  Certified Certified Telecommunications Subject Matter Expert                                        CTSME        2020
           The TCO Certified Telecommunications Subject Matter Expert (CTSME) is the most
           comprehensive telecom, datacom, networking, wireless, VoIP and SIP training and
           certification available anywhere.

           CTSME encompasses four TCO Certifications: CTA, CVA, CWA and CTNS.



                                   C u r r i c u l u m V i t a e P a g e 8 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 14 of 21 Page ID #:16908
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550


           - CTA, 16 courses covering all major topics in telecom, datacom and networking from
           POTS to MPLS plus Security.
           - CVA, 6 courses providing depth on Voice over IP from packetization to SIP trunking.
           - CWA, 3 courses adding depth on wireless including spectrum, propagation, cellular
           and mobility, Bluetooth and WiFi.
           - The internationally-recognized CTNS certification rounds out the package.

  Certified VoIP Analyst                                                                               CVA    2020
           CVA covers all aspects of Voice over IP, including all the different ways VoIP is
           implemented, how calls are set up with softswitches and SIP, how voice is packetized
           and the factors affecting sound quality, connecting to carriers and SIP trunking, and
           network quality with MPLS, Service Level Agreements and Class of Service.

           A TCO Certified VoIP Analyst understands the fundamentals, the technologies, the
           jargon and the buzzwords across the full range of VoIP. This knowledge enables a
           CVA to stand out from the rest, with broad and deep vendor-agnostic knowledge of
           VoIP systems and practices.

  NW3C Certified Cyber Crime Investigator                                                              3CI    2020
        Available for professionals in both law enforcement and the private sector, this
        certification attests to the holder’s knowledge and demonstrated competence in the
        detection, response to, and investigation of cyber-crimes and crimes facilitated by
        online communication, tools, evidence or modular criminality.

  NW3C Certified Cyber Crime Examiner                                                                  3CE    2019
        Available for professionals in both law enforcement and the private sector, this
        certification attests to the holder’s knowledge of proper digital forensic techniques and
        best practices for working with digital evidence. Holders of this certification have
        demonstrated their knowledge of the identification and proper handling of digital
        evidence; types of digital hardware technologies; common file systems; best practices
        in forensic imaging; documenting and reporting; and legal considerations.

  Certified Forensic Explorer Examiner                                                                        2015,2018,2019
           Forensic Explorer is a tool for the preservation, analysis and presentation of electronic
           evidence. Primary users of this software are law enforcement, government, military and
           corporate investigations agencies.

  Certified Wireless Analyst                                                                           CWA    2019
           The CWA certification was developed in partnership with the Telecommunications
           Certification Organization. TCO Certified Wireless Analyst Certification covers the core
           technical knowledge needed by those in the wireless business today. A CWA is
           knowledgeable of the full range of wireless technologies including radio and spectrum
           fundamentals, mobile communications concepts and network technologies up to 4G
           LTE, as well as WiFi and other fixed wireless.

  Certified Telecommunications Network Specialist                                                      CTNS   2019
           The CTNS certification was developed in partnership with the Telecommunications
           Certification Organization. It provides a solid foundation of structured knowledge
           spanning telecom, datacom and networking from traditional telephony through cellular
           to IP and MPLS networking, understanding the fundamentals, technologies, jargon and
           buzzwords, and most importantly, the underlying ideas and how it all fits together.

  Cellebrite Certified Physical Analyst (recertification)                                              CCPA   2014,2019
           The Cellebrite Certified Physical Analyst (CCPA) course an advanced level certification
           which builds on the knowledge and practical skills needed in using UFED Physical
           Analyzer software to conduct advanced analysis on mobile devices, including
           advanced search and analysis techniques to verify and validate findings.

  Cellebrite Certified Operator (recertification)                                                      CCO    2014,2019
           The Cellebrite Certified Operator (CCO) course is an intermediate level certification
           program which builds on the concepts from the CMFF course. This course is designed
           for those participants tasked with extracting data in a forensically sound manner using
           UFED Touch or UFED 4PC.

  Cellebrite Mobile Forensics Fundamentals (recertification)                                           CMFF   2019
           The CMFF curriculum provides attendees with compulsory digital forensics core
           knowledge (fundamentals) including: mobile device communication networks,
           explorations of Android and iOS file systems, extraction methodologies, memory


                                   C u r r i c u l u m V i t a e P a g e 9 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 15 of 21 Page ID #:16909
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

           (NAND) functions, and the proper handling of digital evidence for use in administrative,
           civil, or criminal actions.

  FAA Part 107 Licensed sUAS Pilot                                                                     #4198776   2018

  NW3C Certified Cyber Crime Examiner                                                                  CCCE       2018
        Available for professionals in both law enforcement and the private sector, this
        certification attests to the holder’s knowledge of proper digital forensic techniques and
        best practices for working with digital evidence. Holders of this certification have
        demonstrated their knowledge of the identification and proper handling of digital
        evidence; types of digital hardware technologies; common file systems; best practices
        in forensic imaging; documenting and reporting; and legal considerations.

  Cellebrite Drone Data Analysis                                                                       CDDA       2018
           An advanced level program designed to teach how to recover, analyze and generate
           reports based on data obtained from unmanned aircraft systems (UAS), also known as
           drones. Best practices in disassembling a drone to acquire flight data embedded within
           the device. In addition to the embedded flight data, how to use a UFED Touch2 or
           UFED 4PC to create forensic images of associated storage media containing photo
           and video files recorded by onboard or attached cameras. Once the data is acquired,
           how to analyze the data and to correlate data found in smartphone drone applications
           with flight data recovered from the device. Overall the certification proves knowledge in
           Drone Awareness, Legal Guidelines and Terms, sUAS Components, sUAS Extractions,
           File System Artifacts, and sUAS Application Data.

  DVR Examiner Certified User                                                                                     2017,2018
         The DVR Examiner User Certification certifies its graduates on how to use DVR
         Examiner software for the forensic recovery of DVR data and the underlying concepts
         behind how DVR Examiner works. The certification training involves lecture portions,
         followed by hands on examples of the concepts presented in the lectures. Only upon
         successful completion of a written exam and practical tests, will the student be certified.

  Vehicle Forensics Certification                                                                      iVe        2014,2018
          The Vehicle Forensics & iVe Certification provides that a certified investigator has the
          necessary skills to acquire and analyze data from OEM-installed infotainment and
          telematics systems, and prepare the investigator to qualify as an expert witness and
          testify in court. This certification shows that the investigator has a solid understanding
          of vehicle networks and how data is transmitted between the various electronic control
          units in a vehicle. The certification is focused on OEM-installed infotainment and
          telematics systems such as Microsoft SYNC™, MyFord Touch™, COMAND™,
          OnStar™, Uconnect™, ConnectedDrive™, Entune™, Mylink™, IntelliLink™ and
          CUE™.

  X1 Social Discovery                                                                                             2017,2018
          Social media evidence is highly relevant to most legal disputes and broadly
          discoverable, but some challenges lie in evidentiary authentication without best
          practices technology and processes which X1 helps provide.

  GIAC Certified Forensic Examiner                                                                     GCFE       2017
         The GCFE certifies that candidates have the knowledge, skills, and ability to conduct
         typical incident investigations including e-Discovery, forensic analysis and reporting,
         evidence acquisition, browser forensics and tracing user and application activities on
         Windows systems.

  Certified BlackLight Examiner (Macintosh Forensics)                                                  CBE        2014
           The Certified BlackLight Examiner designation is given to students who can pass a
           BlackLight-specific proficiency test after completion of the BlackLight Tool Training
           course.

  Blackthorn / GPS Certification                                                                       GPS        2014
          Blackthorn is the leading GPS forensics tool used by forensic examiners and
          investigators for acquiring, examining and analyzing data from aviation, maritime,
          portable automotive, and handheld GPS devices. Certification holders have shown a
          comprehensive understanding of how to use Blackthorn and how the Global Positioning
          System works. The certification includes a practical exercise in which the investigator
          will be required to apply the techniques of acquiring data from devices, conducting an
          analysis, and drafting a report. Investigators will have also taken a written exam to
          obtain Blackthorn Certification.



                                   C u r r i c u l u m V i t a e P a g e 10 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 16 of 21 Page ID #:16910
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

  Mobile Phone Seizure Certification                                                                     MPSC        2013
          The Mobile Phone Seizure Certification Examination identifies those who have
          successfully passed the examination as proficient in the identification, collection and
          preservation of mobile devices.

  Certified Cellebrite Advanced Smart Phone Forensic Investigator                                                    2013

  EC-Council Certified Ethical Hacker                                                                    CEH         2012
        A Certified Ethical Hacker is a skilled professional who understands and knows how to
        look for weaknesses and vulnerabilities in target systems and uses the same
        knowledge and tools as a malicious hacker, but in a lawful and legitimate manner to
        assess the security posture of a target system(s). The CEH credential certifies
        individuals in the specific network security discipline of Ethical Hacking from a vendor-
        neutral perspective. The Certified Ethical Hacker (CEH) is an intermediate-level
        credential offered by the International Council of E-Commerce Consultants (EC-
        Council). It's a must-have for IT professionals pursuing careers in ethical hacking. CEH
        credential holders possess skills and knowledge on hacking practices in areas such as
        footprinting and reconnaissance, scanning networks, enumeration, system hacking,
        Trojans, worms and viruses, sniffers, denial-of-service attacks, social engineering,
        session hijacking, hacking web servers, wireless networks and web applications, SQL
        injection, cryptography, penetration testing, evading IDS, firewalls, and honeypots.

  Certified Cellebrite Mobile Phone Forensic Investigator                                                            2012

  Computer Hacking Forensic Investigator                                                                 CHFI        2011
        Computer hacking forensic investigation is the process of detecting hacking attacks
        and properly extracting evidence to report the crime and conduct audits to prevent
        future attacks. The CHFI certification validate the candidate’s skills to identify an
        intruder’s footprints and to properly gather the necessary evidence to prosecute in the
        court of law.

  California Private Investigator License                                                                #27470      2011
           A private detective and investigator searches for clues to gather evidence for court
           cases or private clients. They interview people, verify information, conduct surveillance,
           find missing persons, and gather vital facts for cases. Depending on their area of
           expertise, they might be hired to investigate computer crimes or corporate to help solve
           a case.

  CompTIA Security+ Certification                                                                        Security+   2010
        CompTIA Security+ is the certification globally trusted to validate foundational, vendor-
        neutral IT security knowledge and skills. As a benchmark for best practices in IT
        security, this certification covers the essential principles for network security and risk
        management. CompTIA Security+ meets the ISO 17024 standard and is approved by
        U.S. Department of Defense to fulfill Directive 8570.01-M requirements.

  Certified Information Systems Security Professional                                                    CISSP       2010
           The CISSP designation is a globally recognized, vendor-neutral standard for attesting
           to an IT security professional's technical skills and experience in implementing and
           managing a security program. The CISSP is a certification sought by IT professionals
           with job titles such as security auditor, security systems engineer, security architect and
           chief information security officer, among others. To become a CISSP, the candidate
           must pass a six-hour long exam, consisting of 250 questions in multiple choice and
           "advanced innovative" formats which tests the candidate's knowledge and
           understanding in eight domains drawn from the more extensive (ISC)2 Common Body
           of Knowledge: security and risk management, asset security, security engineering,
           communications and network security, identity and access management, security
           assessment and testing, security operations and software development security.
           Candidates are required to have a minimum of five years full-time experience in at least
           two of the eight domains. To maintain the CISSP certification, candidates are required
           to earn at least 40 continuing professional education credits each year.

  Certified Computer Examiner                                                                            CCE         2010
           The CCE certification is widely considered to be the most prestigious non-vendor
           specific forensic certification available. This certification is available to all examiners
           working publically or privately. The foundation of this certification maintains a fair,
           uncompromised process for certifying the competency of forensic computer examiners
           and sets high forensic and ethical standards for forensic computer examiners.

  EnCase Certified Examiner                                                                              EnCE        2009


                                    C u r r i c u l u m V i t a e P a g e 11 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 17 of 21 Page ID #:16911
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

           The EnCase® Certified Examiner(EnCE®) program certifies both public and private
           sector professionals in the use of Guidance Software's EnCase computer forensic
           software. EnCE certification acknowledges that professionals have mastered computer
           investigation methodology as well as the use of EnCase software during complex
           computer examinations. Recognized by both the law enforcement and corporate
           communities as a symbol of in-depth computer forensics knowledge, EnCE certification
           illustrates that an investigator is a skilled computer examiner.



 Professional Memberships, Organizations, & Task Forces Details
  Los Angeles FBI Citizens’ Academy Alumni Association
         The Federal Bureau of Investigation recognizes the importance of forging strong alliances with local communities and
         maintaining collaborative relationships with community leaders. To accomplish this directive, the FBI developed and
         implemented the FBI Citizens Academy program. Delivered throughout the country, the FBI Citizens Academy program
         is an 10 week intensive, interactive class specifically designed to educate civilians about the inner working, roles and
         responsibilities of the FBI Agency, and interface how local communities and citizens play a key role in the Agency’s
         successful operation.

           Delivered in an an intimate classroom setting, select students cover a curriculum that includes counter terrorism, white
           collar crimes, organized crime, cyber crimes, civil rights and other FBI priorities. All classes are taught by the Special
           Agent in Charge (SAC), Assistant Special Agents in Charge (ASAC’s), Supervisory Special Agents (SSA’s), and Field
           Special Agents (SA’s). Participants also partake in a live fire day at the range where they learn about firearms and
           weapons safety.

           Each member of the FBI Los Angeles Citizens Academy Association is a graduate of the 10-week FBI Los Angeles
           Citizens Academy

  Federal Bureau of Investigation Infragard
          InfraGard is a partnership between the FBI and members of the private sector. The InfraGard program provides a
          vehicle for seamless public-private collaboration with government that expedites the timely exchange of information and
          promotes mutual learning opportunities relevant to the protection of Critical Infrastructure. With thousands of vetted
          members nationally, InfraGard's membership includes business executives, entrepreneurs, military and government
          officials, computer professionals, academia and state and local law enforcement; each dedicated to contributing industry
          specific insight and advancing national security.

  United States Secret Service/Department of Homeland Security: Electronic Crime Task Force, Los Angeles
          Computers and other electronic devices are now the facilitators of criminal activity or the target of such, compelling the
          involvement of the Secret Service in combating cybercrime. The perpetrators involved in the exploitation of such
          technology range from traditional fraud artists to violent criminals - all of whom recognize new opportunities to expand
          and diversify their criminal portfolio.

           To bring these perpetrators to justice, the Secret Service developed a new body, the Electronic Crimes Task Force
           (ECTF), to increase the resources, skills and vision by which state, local, and federal law enforcement agencies team
           with prosecutors, private industry and academia to fully maximize what each has to offer in an effort to combat criminal
           activity. The common purpose is the prevention, detection, mitigation, and aggressive investigation of attacks on the
           nation’s financial and critical infrastructures.

  International Association of Computer Investigative Specialists (IACIS)
           The International Association of Computer Investigative Specialists - IACIS is an international volunteer non-profit
           corporation composed mostly of law enforcement professionals dedicated to education in the field of forensic computer
           science. IACIS members represent Federal, State, Local and International Law Enforcement professionals. IACIS
           members have been trained in the forensic science of seizing and processing computer systems.
           IACIS offers professional training in the seizure and processing computer systems. This training incorporates forensic
           methods for searching seized computers in accordance with the rules of evidence and laws of search and seizure. This
           includes evidence that has been hidden, concealed, encrypted, protected with passwords, software time-bombs, trojan
           horses. IACIS provides an opportunity to network with other law enforcement officers trained in computer forensics, to
           share and learn from other experiences, and develop a pool of expert assistance to draw upon.
           IACIS is accredited by The Forensic Specialties Accreditation Board ("FSAB") - an independent board established to
           accredit professional bodies that certify forensic scientists and other forensic specialties

  International Association of Computer Investigative Specialists (IACIS) Research and Development Subcommittee
           Current Member of the IACIS R&D subcommittee.
           The Research and Development Subcommittee of the International Association of Computer Investigative Specialists
           will be a crucial support service for IACIS and the broader digital forensics community by being a comprehensive
           knowledge base for the field of digital forensics, through collating and verifying existing digital forensics knowledge, and
           conducting cutting edge, and relevant research, to advance digital forensics knowledge.




                                   C u r r i c u l u m V i t a e P a g e 12 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 18 of 21 Page ID #:16912
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

           The Research and Development Subcommittee of the International Association of Computer Investigative Specialists
           supports IACIS in a number of manners. The first is through consolidating the digital forensics knowledge on an ongoing
           basis within the institution, so that our institutional knowledge is preserved and maintained for the benefit of our
           members. The second is by providing opportunities for digital forensics research that meets acceptable scientific
           standards for our members to grow the digital forensics knowledge base. The third is to leverage of our research
           capacity to develop actionable business intelligence for the IACIS leadership, to assist in the ongoing management of
           the organization.

  International Society of Forensic Computer Examiners (ISFCE)
           The purpose of the ISFCE is to:
           o    Professionalize and further the science of digital forensics
           o    Provide a fair, vendor neutral, uncompromised process for certifying forensic computer examiners
           o    Set high forensic and ethical standards
           O    Conduct research and development into new and emerging technologies and methods in the science of digital
                forensics

  Institute of Electrical and Electronics Engineers (IEEE)
           IEEE and its members inspire a global community to innovate for a better tomorrow through highly cited publications,
           conferences, technology standards, and professional and educational activities. IEEE is the trusted “voice” for
           engineering, computing, and technology information around the globe.

  IEEE - Aerospace and Electronic Systems Society
          Interests cover the organization, systems engineering, design, development, integration, and operation of complex
          systems for space, air, ocean, or ground environments. These systems include but are not limited to navigation,
          avionics, mobile electric power and electronics, radar, sonar, telemetry, military, law-enforcement, automatic test,
          simulators, and command and control.

  IEEE - Antennas and Propagation Society
          Interests include antenna analysis, design, development, measurement, and testing; radiation, propagation, and the
          interaction of electromagnetic waves with discrete and continuous media; and applications and systems pertinent to
          antennas, propagation, and sensing, such as applied optics, millimeter and sub-millimeter-wave techniques, antenna
          signal processing and control, medical applications, radio astronomy, and propagation and radiation aspects of
          terrestrial and space-based communication.

  IEEE – Computer Society
          The IEEE Computer Society is the world's leading membership organization dedicated to computer science and
          technology. Serving more than 60,000 members, the IEEE Computer Society is the trusted information, networking, and
          career-development source for a global community of technology leaders that includes researchers, educators, software
          engineers, IT professionals, employers, and students.

  IEEE – Vehicular Technology Society
          The IEEE Vehicular Technology Society concerns itself with land, airborne and maritime mobile services; portable
          commercial and citizen's communications services; vehicular electrotechnology, equipment and systems of the
          automotive industry; traction power, signals, communications and control systems for mass transit and railroads.

  IEEE – Standards Association (IEEE-SA)
          Standards drive technological innovation, fuel growth of global markets, expand consumer choice, support
          interoperability and help protect the health and public safety of workers and the general public.

  ASTM International: Committee E30 on Forensic Sciences
         ASTM International, formerly known as American Society for Testing and Materials, is an international standards
         organization that develops and publishes voluntary consensus technical standards for a wide range of materials,
         products, systems, and services.

           ASTM Committee E30 on Forensic Sciences was formed in 1970. The Committee has jurisdiction of 51 standards,
           published in the Annual Book of ASTM Standards, and has 10 subcommittees that maintain jurisdiction over these
           standards. The Committee Scope is the promotion of knowledge and development (test methods, guides, practices,
           classifications, and terminology) for, but not limited to, definitions, methods, and standard reference materials for the
           collection, preservation, scientific examination, preparation and reports relating to physical evidence for forensic
           purposes and the general practice of forensic science.

  ASTM International: Subcommittee E30.11 - Interdisciplinary Forensic Science Standards
         The Interdisciplinary Forensic Science Standards subcommittee is responsible for standards such as:
         o    E620-18 Standard Practice for Reporting Opinions of Scientific or Technical Experts
         o    E678-07(2013) Standard Practice for Evaluation of Scientific or Technical Data
         o    E860-07(2013)e2 Standard Practice for Examining And Preparing Items That May Become Involved In Criminal or
              Civil Litigation
         o    WK23009 Guide for Case Review of Forensic Examinations


                                   C u r r i c u l u m V i t a e P a g e 13 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 19 of 21 Page ID #:16913
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550

           o    WK40039 Guide for Forensic Science Training, Continuing Education, and Professional Development Programs

  ASTM International: Subcommittee E30.12 – Digital and Multimedia Evidence
         The Digital and Multimedia Evidence subcommittee is responsible for standards such as:
         o    E2678-09(2014) Standard Guide for Education and Training in Computer Forensics
         o    E2763-10 Standard Practice for Computer Forensics
         o    E2916-13 Standard Terminology for Digital and Multimedia Evidence Examination
         o    E3046-15 Standard Guide for Core Competencies for Mobile Phone Forensics
         o    WK61709 Standard Practice for Data Retrieval from Digital CCTV System
         o    WK63926 Repair and Recovery of Damaged Audio Media

  International Information Systems Security Certification Consortium (ISC)2
           (ISC)2 is the World’s Leading Cybersecurity and IT Security Professional Organization. The mission of the Consortium
           is to contribute to the health of the information landscape by offering gold-standard certifications while maintaining a
           body of critical knowledge, including principles and terms that help define global industry standards.

  Espionage Research Institute International (ERII)
         The mission of the Espionage Research Institute International is to educate and advance best practices in the
         counterespionage / counterintelligence & TSCM community through excellence, applied learning, and research that
         examines issues of strategic importance to the sector.

  Association of Court Panel Investigators
         Helping indigent defendants receive a fair trial and ensuring they get what they need and deserve for their defense.

  California Attorneys for Criminal Justice (CACJ)
           CACJ is the country's largest statewide organization of criminal defense lawyers and allied professionals. The specific
           purposes of CACJ are:
           o    to defend the rights of persons as guaranteed by the United States Constitution, the Constitution of the State of
                California and other applicable law;
           o    to preserve due process and equal protection of the law for the benefit of all persons; to enhance the ability of its
                members to discharge their professional responsibilities through educational programs, publications and mutual
                assistance; and
           o    to protect and foster the independence of the criminal defense lawyer and to improve the quality of the
                administration of criminal law.

  National Defender Investigator Association (NDIA)
          The National Defender Investigator Association (NDIA) is the only international organization to represent a constituency
          dedicated solely to the investigative arm of indigent defense

  International Association of Cyber & Economic Crime Professionals (IACECP)
           The IACECP strengthens its members’ ability to combat cyber and economic crime through professional credentialing
           that engages innovative and robust learning platforms to certify participants in several specialized fields. Acquired skill
           sets are reinforced through the active exchange of ideas and resources among IACECP’s international membership.

           For four decades, the National White Collar Crime Center (NW3C)’s premier training and technical support has enabled
           all spectrums of law enforcement to prevent, investigate, and prosecute cyber and economic crimes. The IACECP’s
           resources and solutions adhere to NW3C’s established high standards of integrity and quality.

  National Association of Criminal Defense Lawyers
          The National Association of Criminal Defense Lawyers (NACDL) encourages, at all levels of federal, state and local
          government, a rational and humane criminal justice policy for America -- one that promotes fairness for all; due process
          for even the least among us who may be accused of wrongdoing; compassion for witnesses and victims of crime; and
          just punishment for the guilty.

           Such a policy respects cherished civil rights and liberties that are fundamental to our democracy. Citizens have a right
           to expect privacy in their homes, vehicles, and communications; a right not to be deprived of their liberty or property
           without due process of law; and a right to consult counsel of their choice without it being used against them. America
           fought for and declared its independence to preserve these rights, and our Founding Fathers inscribed them into the
           Constitution.

  The Association of Digital Forensics, Security, and Law (ADFSL)
         The ADFSL focus on research and curriculum is of value to both academic and practitioner audiences. The primary
         audience includes those individuals who are interested in developing curriculum and teaching methods as well as
         conducting research related to the consideration of digital forensics, security and law.

           The audience also includes practitioners who consider digital forensics to be a resource that needs to be understood,
           taught and developed. Such practitioners reside in a broad spectrum of functions, including information technology,
           security, government and law.



                                   C u r r i c u l u m V i t a e P a g e 14 | 15
Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 20 of 21 Page ID #:16914
 Ernest J. Koeberlein                                    IncidentResponse.us: A Digital Forensic Laboratory of Excellence
 Masters: Criminal Justice / Digital Forensics                            710 S. Myrtle Ave., #300 / Monrovia, CA 91016
 EnCE, CCE, CISSP, CHFI, CEH, CBE, GCFE, iVe, GPS, CCLO/CCPA                                              (888) 330-5550


           The mission of the ADFSL is to provide an avenue for academics and practitioners to share academic needs,
           experience and research in the areas of digital forensics, security and law and in particular the intersection of those
           areas. Two avenues that the association will focus on are a quarterly journal and an annual conference.


           Alpha Phi Sigma recognizes academic excellence of Undergraduate and Graduate students of Criminal Justice, as well
           as Juris Doctorate students.

           The goals of Alpha Phi Sigma are to honor and promote academic excellence, community service, educational
           leadership, and unity.

           Alpha Phi Sigma is the only Criminal Justice Honor Society which is a certified member of the Association of College
           Honor Societies and affiliated with the Academy of Criminal Justice Sciences.

  Association of Certified Fraud Examiners (ACFE)
         The ACFE is the world's largest anti-fraud organization and premier provider of anti-fraud training and education.
         Together with more than 80,000 members, the ACFE is reducing business fraud worldwide and inspiring public
         confidence in the integrity and objectivity within the profession.

  Criminal Courts Bar Association
          The Criminal Courts Bar Association is a county wide organization of criminal defense lawyers in both public and private
          practice, law students, allied professionals, prosecutors, judges and private individuals. The goals of the Criminal Courts
          Bar Association are the protection of individual rights and liberties, improvement of the Criminal Justice System,
          enhancement of the Criminal Law Practitioners, and the continuing education of the Criminal Defense Bar.

  International Crime Scene Investigators Association
           The International Crime Scene Investigators Association was created to assist law enforcement personnel and others
           who are involved in the processing of crime scenes. The discipline of crime scene processing is such a unique field in
           forensic science and law enforcement that this discipline needed its own organization. Crime scene processing is a
           multidisciplinary function. Crime scene processors, must have a working knowledge of all the disciplines in forensic
           science and apply that knowledge to the documentation of the crime scene.

  American Bar Association
         The ABA provides law school accreditation, continuing legal education, information about the law, programs to assist
         lawyers and judges in their work, and initiatives to improve the legal system for the public. It "provides law school
         accreditation, continuing legal education, information about the law, programs to assist lawyers and judges in their work,
         and initiatives to improve the legal system for the public.

  Los Angeles County Bar Association

  San Bernardino County Bar Association

  Armed Forces Communications & Electronic Association (AFCEA)
         AFCEA is a professional association that connects innovative people, great ideas and vital solutions to advance global
         security.

           This enables military, government, industry and academia to align technology and strategy to meet the needs of those
           who serve.

           AFCEA provides a forum for military, government and industry communities to collaborate so that technology and
           strategy align with the needs of those who serve. Through its established worldwide network of individual members,
           chapters and member organizations across the globe, AFCEA has led the ethical exchange of information for nearly 70
           years, with roots that trace back to the U.S. Civil War.

  Law Enforcement and Emergency Services Video Association International, Inc. (LEVA)
         Committed to provide advanced training and certification in the science of forensic video analysis. LEVA serves as a
         key resource providing opportunities for professional development through quality training and informational exchange.

  Airborne Law Enforcement Association (ALEA)
          To support, promote and advance the safe and effective utilization of aircraft by governmental agencies in support of
          public safety missions through training, networking, advocacy and educational programs.




                                   C u r r i c u l u m V i t a e P a g e 15 | 15
     Case 8:19-cr-00061-JVS Document 766 Filed 08/23/21 Page 21 of 21 Page ID #:16915




 1
                                   CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5    I am not a party to the above-entitled action. I have caused, on August 23, 2021, service

 6    of the:
 7
         JOINT REPORT OF DEFENDANT AND THE PRIVILEGE REVIEW TEAM RE
 8                  SEARCH OF SERVERS FOR FINANCIAL DATA
 9
10    on the following party, using the Court’s ECF system:
11
      AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
12
      I declare under penalty of perjury that the foregoing is true and correct.
13
14    Executed on August 23, 2021
15
                                              /s/ H. Dean Steward
16
                                              H. Dean Steward
17

18
19
20
21
22
23
24
25
26
27
                                                    4
28
